PER CURIAM.
This matter coming on to be heard on the Writ of Habeas Corpus heretofore issued herein, and the petitioner through his counsel having filed a motion to terminate the proceedings and withdraw his petition for Writ of Habeas Corpus in this Court, and there being no objection thereto,
It is ordered that the Writ of Habeas-Corpus issued out of this Court on January 6, 1960, be and the same is hereby vacated and quashed, and the petition upon which said Writ was issued is dismissed without prejudice.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.